FILED
                           NOT FOR PUBLICATION
                                                                               JUN 15 2022
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


MICHAEL E. MOCKOVAK,                             No.    21-35634

              Petitioner-Appellant,              D.C. No. 2:18-cv-00671-JLR

 v.
                                                 MEMORANDUM*
RON HAYNES,

              Respondent-Appellee.


                    Appeal from the United States District Court
                       for the Western District of Washington
                     James L. Robart, District Judge, Presiding

                             Submitted June 7, 2022**
                               Seattle, Washington

Before: GILMAN,*** IKUTA, and MILLER, Circuit Judges.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Ronald Lee Gilman, United States Circuit Judge for
the U.S. Court of Appeals for the Sixth Circuit, sitting by designation.
      Michael Mockovak appeals the district court’s denial of his petition for a

writ of habeas corpus under 28 U.S.C. § 2254. We have jurisdiction under 28

U.S.C. §§ 1291 and 2253.

      The Washington Court of Appeals’s determination that Mockovak’s trial

counsel did not render ineffective assistance of counsel by (a) failing to investigate

whether Mockovak’s history of childhood abuse rendered him more susceptible to

entrapment, and (b) failing to introduce such evidence at trial (i.e., a defense of

“learned helplessness”), was not an objectively unreasonable application of

Strickland v. Washington, 466 U.S. 668 (1984). Even assuming that the state

habeas court’s determination that trial counsel’s performance was not deficient was

an unreasonable application of Wiggins v. Smith, 539 U.S. 510 (2003), and Sears v.

Upton, 561 U.S. 945 (2010),1 the state habeas court could reasonably conclude that

any deficiency by Mockovak’s counsel was not prejudicial, given the “extensive

evidence that Mockovak initiated discussions with Kultin about hiring Russian

hitmen,” and Mockovak’s response (“That sounds good”) when Kultin told him

that everything was in place for King’s murder. See Staten v. Davis, 962 F.3d 487,

495, 497 (9th Cir. 2020), cert. denied, 141 S. Ct. 1502 (2021).



      1
      Because we make this assumption, we do not reach Mockovak’s additional
arguments regarding the deficiency prong of the Strickland analysis.
                                           2
      We reject Mockovak’s argument that the state habeas court conflated

Strickland’s deficiency and prejudice prongs and failed to consider the totality of

the evidence in its prejudice analysis. The court separated its prejudice analysis

from its deficiency analysis, considered the learned helplessness evidence that

Mockovak claimed should have been presented, and determined that Mockovak

did not show a reasonable probability that such evidence would have changed the

outcome of his trial.

      AFFIRMED.




                                          3